Citation Nr: 0005351	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-28 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for Hodgkin's disease 
currently rated 30 percent disabling.

2.  Entitlement to an initial compensable rating for 
peripheral neuritis.

3.  Entitlement to an initial compensable rating for atrophy 
of the testes.

4.  Entitlement to an effective date for service connection 
of peripheral neuritis earlier than August 20, 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from May 1984 to 
August 1985 and from April 1986 to April 1989.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals' (the Board) from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The issue of entitlement to an increased rating for Hodgkin's 
disease is discussed further in the remand portion of this 
decision.


FINDINGS OF FACT

1.  Upper extremity peripheral neuritis was shown to be 
manifested by no more than mild sensory impairment prior to 
the April 28, 1997 VA examination that did not report 
pertinent complaints or objective findings indicating 
appreciable disability at that time.

2.  There is mild sensory peripheral neuritis of the feet 
confirmed by examination and reported consistently in the 
record.

3.  Complete atrophy of the testes has not been reported.

4.  The veteran's formal claim for service connection of 
peripheral neuropathy received on August 20, 1993 was 
preceded by VA examination on April 28, 1992 reporting the 
disability and the veteran's reference to symptoms in a VA 
benefit application received in September 1992.  

5.  The veteran's peripheral neuritis and testicular atrophy 
has not rendered his disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for 
peripheral neuritis of the lower extremities have been met. 
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.124a, Diagnostic Code 8520 
(1999).

2.  The criteria for an initial rating of 10 percent for 
peripheral neuritis of the upper extremities prior to April 
28, 1997 have been met. 38 U.S.C.A. §§  1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.31, 4.124a, 
Diagnostic Code 8515 (1999).

3.  The criteria for an initial compensable rating for 
atrophy of the testis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 
4.115a, 4.115b, Diagnostic Code 7523 (effective prior to 
February 17, 1994 and as amended).

4.  The criteria for an effective date for service connection 
of peripheral neuritis of April 28, 1992 have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.155, 3.157, 3.160, 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. which provide that 
the effective date shall be the date of claim or date 
entitlement arose, whichever is later, but that increased 
disability compensation may be granted from the date an 
ascertainable increase occurred during the one year period 
prior to the date of receipt of claim, otherwise date of 
claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2).  Ascertainable (to ascertain) means "to 
find out definitely; learn with certainty or assurance; 
determine".  The Random House College Dictionary, 78 (Rev. 
ed. 1982).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later. A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement. Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs 
initiative or at the request of the claimant and the payment 
of retroactive benefits from the date of the report or for a 
period of 1 year prior to the date of receipt of the report.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Paralysis of all radicular groups (major/minor): complete 
90/80 percent.  Incomplete: severe 70/60 percent, moderate 
40/30 percent and mild 20/20 percent.  Diagnostic Code 8513.  
Rate neuritis as Diagnostic Code 8613 and neuralgia as 
Diagnostic Code 8713.

Paralysis of the median nerve (major/minor): complete; the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances shall be rated 70/60 percent. Incomplete 
paralysis: severe 50/40 percent, moderate 30/20 percent and 
mild 10/10 percent.  Diagnostic Code 8515. Rate neuritis as 
Diagnostic Code 8615 and neuralgia as Diagnostic Code 8715. 

Paralysis of the sciatic nerve: complete; the foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost shall be 
rated 80 percent.  Incomplete: severe, with marked muscular 
atrophy 60 percent, moderately severe 40 percent, moderate 20 
percent and mild 10 percent. Rate neuritis as  Diagnostic 
Code 8620 and neuralgia as Diagnostic Code 8720.

Testis, atrophy complete: both 20 percent, one 0 percent.  
Diagnostic Code 7523, in effect prior and as amended 
effective February 17, 1994.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Ratings shall be based as far as practicable, upon average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 


Analysis

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. § 3.400 and provide 
generally that the effective date for disability compensation 
based on service connection in an original claim shall be the 
later of the date of claim or the date entitlement arose.  

The basis for the August 1993 effective date selected by the 
RO is readily apparent from the record.  Noteworthy is that 
the veteran pursued other VA benefit claims and the record 
includes no reference to an intention to claim service 
connection for a peripheral neuritis at the time he sought to 
have an adjustment in the initial rating for Hodgkin's 
disease.  There is simply no pertinent communication in the 
claims folder with the initial VA compensation claim.  In 
view of the evidence, the Board is unable to find that the 
effective date for service connection should coincide with 
the March 1990 effective date selected for the veteran's 
Hodgkin's disease.

Upon review of the record, however, the Board concludes that 
the August 1993 date that the RO received the veteran's 
application is not the pertinent date of claim for effective 
date purposes.  It is correct that on receipt of the 
veteran's correspondence the claim was continuously 
prosecuted culminating with the favorable RO decision in 
October 1995.  The record as noted previously does not 
support a March 1990 effective date, but reasonably does 
allow for an earlier date than currently assigned.  There is 
evidence the veteran submitted in September 1992 that may 
reasonably be construed as an informal claim about a year 
preceding the formal application in August 1993 to allow for 
an earlier effective date.  38 C.F.R. § 3.155.  There was 
evidence of previous VA examination in April 1992 that 
confirmed peripheral neuropathy secondary to medication.  
That examination appears to be the first evidence confirming 
the disability.  An earlier examination in 1991 did not 
include any reference to the disability either through the 
veteran's history or objective examination.  

The pertinent determination is when the claim was received, 
and an informal claim appears from the record in April 1992 
to establish a pending claim at the time.  Consequently, the 
record does allow for an earlier effective date for VA 
compensation in this case.  The veteran in September 1992 
mentioned the symptoms that were reported on the April 28, 
1992 examination and he followed this with a formal claim 
within the following year.  The VA examination in April 1992 
and the veteran's communications in September 1992 and then 
in August 1993 would reasonably be viewed as the chain of 
communications or actions contemplated by 38 C.F.R. §§ 3.155, 
3.157 and 3.160.  Therefore, the appropriate effective date 
for service connection should be April 28, 1992 and 
compensation would be properly paid from the following month.  
38 U.S.C.A. § 5111(a)(d).

The veteran's peripheral neuritis is rated in accordance with 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Codes 8513 
and 8520 which assesses motor and sensory impairment as the 
primary rating criteria for the incremental ratings.  The 
veteran has been provided the essential rating criteria.  The 
Board finds the selected rating scheme appropriate for the 
veteran's disability of the lower extremities but believes 
that an alternative rating scheme is appropriate for the 
upper extremities in view of the symptomatology and the 
disease for which service connection is in effect.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21.  

The initial rating for peripheral neuritis was 0 percent 
under Diagnostic Code 8513-8520 criteria.  The veteran 
complained of numbness of the hands and feet on an April 1991 
VA examination but the examiner reported finding no gross 
neurological deficit and diagnosed Hodgkin's disease and no 
other health problems.  On an April 28, 1992 VA examination 
it was mentioned that the veteran was known to have 
peripheral neuropathy and the diagnoses included peripheral 
neuropathy secondary to medication.  He complained of 
numbness, tingling and pain in the left leg and the arms.  
The examiner noted that he was otherwise normal 
neurologically but did not report any objective findings.  A 
VA oncology examiner in September 1992 noted that the veteran 
had a residual peripheral neuropathy without identifying the 
extent of the disorder or the areas affected.   In late 1992 
he complained of numbness and tingling of the arms and legs.  
Another VA examiner in a March 1993 addendum stated that when 
the veteran was last seen in late 1992 there were no sequelae 
from the treatment for Hodgkin's disease but nerve conduction 
studies were not done, as they were not thought to be 
necessary.  VA clinical records show pertinent complaints 
from late 1992 with neurodiagnostic testing confirmation of 
sensory motor peripheral neuropathy with axonal loss in mid 
1993.  The legs and the right arm were tested, specifically 
the median nerve of the right upper extremity and for the 
lower extremities the left tibial nerve and the right 
peroneal nerve.  In July 1993 he was found to have stable 
paresthesia of the distal arms and legs.  In early 1994 there 
is a reference to decreased sensation to pinprick and 
vibration in the arms and legs.

VA examination on April 28, 1997 found mild axonal sensory 
neuropathy and fibroneuropathy with stocking sensory loss in 
the feet complained of to pinprick and temperature sense.  
The examiner noted that previous neurodiagnostic evaluation 
concurred with the diagnosis.  The examiner noted that 
clinically there was no evidence of motor involvement.  The 
veteran noted that the tingling and numbness of the feet had 
persisted since the initial chemotherapy.  

Viewed collectively, the examination reports, which record 
observations through early 1997, show minimal neurologic 
deficit.  Although the veteran has reported having difficulty 
because of his peripheral neuritis, VA examinations prior to 
1997 did not report findings that could be characterized as 
evidence of more than minimal disability of any extremity.  
According to the examiner in 1997, there was no disability of 
the upper extremities and mild sensory neuropathy of the 
feet.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is 
warranted for the feet.  The intensity of the symptoms, 
overall, appears to reflect a level of impairment 
contemplated in the 10 percent evaluation under Diagnostic 
Code 8520.  The rating scheme applied does not require a 
mechanical application of the schedular criteria.  Here, 
however, applying the rating schedule liberally results in a 
10 percent evaluation that contemplates a mild disability.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, clearly preponderates against the claim for a 
higher initial rating at this time.  It supports a conclusion 
that the veteran's disability is no more than mild in view of 
symptoms recently reported which appear to be aptly reflected 
in the examiner's assessment.  The assessment in 1997 appears 
to be an accurate assessment of the disability manifested by 
little appreciable objective evidence of disabling residuals.  
The examiner noted the earlier electrodiagnostic evaluation 
in completing the diagnostic assessment.  

There is no medical evaluation reporting moderate or greater 
impairment from peripheral neuritis of the feet.  The mild 
impairment reported by VA examiner does not support more than 
the minimal compensable schedular evaluation.  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Although the Board has 
accepted the RO selection of sciatic nerve criteria, it does 
not appear that mild incomplete paralysis offers a higher 
evaluation under the common peroneal nerve (Diagnostic Code 
8521) or tibial nerve (Diagnostic Code 8523) criteria.  
38 C.F.R. §§ 4.20, 4.21.

Regarding the upper extremity disability from peripheral 
neuritis, applying the pertinent information to the rating 
schedule criteria leads the Board to conclude that a 10 
percent evaluation is warranted for the sensory impairment of 
the median nerve prior to April 28, 1997.  The Board has 
selected the median nerve criteria as this nerve was tested 
and confirmed neuropathy.  Although the right upper extremity 
was tested, the Board is willing to accord due consideration 
to the earlier reports showing complaints for both upper 
extremities.  The intensity of the symptoms, overall, appear 
to reflect a level of impairment contemplated in the 10 
percent evaluation under Diagnostic Code 8515 for either the 
major or minor extremity.  The rating scheme applied does not 
require a mechanical application of the schedular criteria.  
Here, however, applying the rating schedule liberally results 
in a 10 percent evaluation that contemplates a mild 
disability.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, clearly preponderates against the claim for a 
higher initial rating at this time.  It supports a conclusion 
that the veteran's disability is no more than mild in view of 
complaints and findings reported prior to April 28, 1997.  
The assessment in 1997 appears to be an accurate assessment 
of the disability manifested by little appreciable objective 
evidence of disabling residuals at that time and no complaint 
from the veteran to indicate an upper extremity disability 
persistent but variable in the nature and extent of symptoms.  
From the date of examination in April 1997 the noncompensable 
evaluation is warranted in view of the objective evaluation 
showing no manifestations of upper extremity peripheral 
neuritis reported or complained of.  38 C.F.R. § 4.31.

There is no medical evaluation reporting moderate or greater 
impairment from peripheral neuritis of the upper extremities 
prior to April 28, 1997.  The mild impairment does not 
support more than the minimal compensable schedular 
evaluation.  Although the Board has not continued the RO 
selection of radicular nerve group criteria, it does not 
appear this is prejudicial to the claim since no examination 
has identified radicular nerve group disability whereas the 
median nerve was tested to confirm peripheral neuropathy.  
38 C.F.R. §§ 4.20, 4.21.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher initial rating.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a higher compensable rating for peripheral 
neuritis of the lower extremities at any time or for the 
upper extremities prior to April 28, 1997.  

Regarding the initial evaluation for atrophy of the testes, 
the RO in January 1993 granted service connection for 
bilateral atrophic testicles and rated the disability 
noncompensable (0 percent) under Diagnostic Code 7523 
criteria.  A VA examiner in October 1992 reported bilateral 
atrophic testicles measuring "2.0 x 1.5 x 1.5".  Earlier 
examination in April 1991 and April 1992 did not mention 
testicular atrophy.  A late 1994 VA outpatient report noted 
testicles sized the same subsequently on VA examination in 
August 1998.  The examiner reported small testes measuring 
"right: 2.5 x 2.5 x 1cm; left: 2 x 2 x 1 cm".  On 
reexamination in November 1998 the testes were measured as 
"about" 4 x 2 cm, bilaterally and described as being of 
normal consistency.  The assessments included hypogonadism 
secondary to chemotherapy. 

The schedular criteria for evaluating the disability were 
changed before the administrative or judicial appeal process 
was concluded, but neither version is more favorable to the 
appellant as there was no substantive change to the 
applicable rating schedule provision.  There are two ratings 
provided under Diagnostic Code 7523, 0 and 20 percent.  The 
20 percent rating requires complete atrophy of both 
testicles.  There have been several examinations and complete 
atrophy has not been reported.  The testes were described 
most recently as small and the assessment was hypogonadism.  
In the absence of complete atrophy a compensable evaluation 
is not warranted.  It has not been reported that the 
testicles as measured more nearly approximate complete 
atrophy.  38 C.F.R. § 4.7.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran the criteria for assignment of an 
extraschedular evaluation.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disabilities considered herein have not 
been shown to markedly interfere with employment, nor has it 
required frequent inpatient care.  In a November 1998 VA 
outpatient record it was reported that veteran had worked as 
a computer operator and in security.

The current schedular criteria for the periods of time in 
question adequately compensate the veteran for the current 
nature and extent of severity of his peripheral neuritis and 
testicular atrophy.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

An initial compensable rating of 10 percent for peripheral 
neuritis of the upper extremities is granted prior to April 
28, 1997, subject to the regulations governing the payment of 
monetary awards.

An initial compensable rating of 10 percent for peripheral 
neuritis of the lower extremities is granted subject to the 
regulations governing the payment of monetary awards.

An increased (compensable) rating for atrophy of the testes 
is denied.

An effective date for service connection of peripheral 
neuritis of April 28, 1992 is granted.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The RO in July 1992 revised the initial rating for Hodgkin's 
disease that assigned a noncompensable rating from November 
21, 1991 by increasing the rating to 60 percent from November 
21, 1991 under Diagnostic Code 7709 criteria.  The RO in May 
1993 proposed to reduce the rating under the applicable 
rating criteria and this was implemented by rating decision 
in September 1993, with the effective date for the current 30 
percent rating in December 1993.   The 100 percent schedular 
rating had been assigned from the effective date for service 
connection in March 1990.  The claim for increase includes an 
intertwined issue of the propriety of the reduction, which 
the veteran appealed.

Service connection is presently in effect for Hodgkin's 
disease, which has been assigned a 30 percent evaluation.  
The schedular criteria for evaluating the disability were 
changed effective October 23, 1995.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the 
veteran's disability must be evaluated under both the old and 
new rating criteria mindful of the effective date of the 
changed regulation.

The revised criteria provide active Hodgkin's disease or 
during a treatment phase shall be rated 100 percent.  If 
there has been no local recurrence or metastasis, the 
disability is rated on residuals.  

Under the previously applied criteria the 100 percent rating 
will be continued for one year following the sensation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure."  The 100 percent rating requires 
frequent episodes of high and progressive fever or febrile 
episodes with only short remissions, generalized edema, 
ascites, pleural effusion, or severe anemia with marked 
generalized weakness.  A 60 percent evaluation is warranted 
with generalized muscular weakness with loss of weight and 
chronic anemia; or secondary pressure symptoms, such as 
marked dyspnea, edema, with pains and weakness of extremity, 
or other evidence of severe impairment of general health. A 
30 percent evaluation required occasional low-grade fever, 
mild anemia, fatigability, or pruritus.  

The Board observes that the veteran has recently had several 
disorders service-connected on a secondary basis that are 
independently rated in accordance with the current rating 
scheme.  

In summary, the Board is of the opinion that an informed 
determination on the rating for Hodgkin's disease under the 
old and new criteria cannot be made at this time.  The RO 
should be given the opportunity to review the rating 
accordingly to afford due process.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In light of the foregoing, the case is 
REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment in service 
and thereafter from VA, private sources, 
inpatient or outpatient, who may possess 
additional records pertinent to the 
treatment of Hodgkin's disease since 
1991.  After any necessary authorization 
for release of medical information is 
secured from the veteran, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
veteran from those sources identified 
whose records have not previously been 
secured.  Regardless of the response from 
the veteran, the RO should obtain copies 
of any outstanding VA treatment records.  

2.  Thereafter, the RO should arrange for 
examination by appropriate specialist, if 
available, to determine the nature, 
extent and current severity of any 
manifestations of Hodgkin's disease.  The 
examiner must be provided the claims 
folder for review and a copy of the 
criteria for evaluating Hodgkin's disease 
in effect prior to October 23, 1995 and 
those currently in effect. The examiner 
should record all complaints and 
objective manifestations of Hodgkin's 
disease in accord with the evaluative 
criteria in effect prior to October 23, 
1995 and thereafter.  Any special studies 
deemed necessary for a complete 
evaluation should be obtained.  The 
examiner should indicate the extent that 
Hodgkin's disease interferes with the 
veteran's ability to work.  The rationale 
for any opinion or conclusion expressed 
should be provided.  

3.  Thereafter, the RO should review 
claims file to ensure that all of the 
requested development has been completed 
to the extent possible.  The RO should 
ensure that it is responsive to the 
directives of this remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of an increased 
rating for Hodgkin's disease in 
accordance with the holdings in Karnas v. 
Derwinski.  The RO should also review the 
intertwined issue of the propriety of the 
reduction in the disability rating 
effective December 1, 1993.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

